Case 2:16-cv-02700-MSN-jay Document 102 Filed 12/02/19 Page 1 of 3                      PageID 1181




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION
 ______________________________________________________________________________

 KEVIN BENTZ, individually and on
 behalf of all other similarly situated,

        Plaintiff,

 v.                                                           Case No. 2:16-cv-2700-MSN-jay
                                                              JURY DEMAND

 UC SYNERGETIC, LLC;
 GREG MAES; and
 REBECCA SHEPHERD,

       Defendants.
 ______________________________________________________________________________

        ORDER DENYING JOINT MOTION FOR SETTLEMENT APPROVAL
 ______________________________________________________________________________

        Before the Court is the parties’ Joint Motion for Settlement Approval and Supporting

 Memorandum filed November 22, 2019. (ECF No. 101.) The parties separately submitted a

 proposed settlement agreement to the Court for in camera review but did not file the proposed

 settlement agreement on the docket.

        Where parties settle or compromise a Fair Labor Standards Act (“FLSA”) claim, the parties

 must seek court approval of the proposed settlement. Lynn’s Food Stores, Inc. v. United States,

 679 F.2d 1350, 1353 (11th Cir. 1982). The court may enter a stipulated judgment after scrutinizing

 the settlement for fairness. Id. Typically, courts regard the adversarial nature of a litigated FLSA

 case to be an adequate indicator of the fairness of the settlement. Id. at 1353–54. Courts approve

 FLSA settlements when they are reached as a result of contested litigation to resolve bona fide

 disputes concerning a plaintiff’s entitlement to compensation under the FLSA. Id. at 1353 n. 8.

 “In essence, the Court must ensure that the parties are not, via settlement of plaintiffs’ claims,
Case 2:16-cv-02700-MSN-jay Document 102 Filed 12/02/19 Page 2 of 3                      PageID 1182




 negotiating around the clear FLSA requirements of compensation for all hours worked, minimum

 wages, maximum hours, and overtime.” Collins v. Sanderson Farms, Inc., 567 F. Supp. 2d 714,

 719 (E.D. La. 2008) (citing 29 U.S.C. §§ 206, 207). If the proposed settlement reflects a reasonable

 compromise over contested issues, the settlement should be approved. Lynn’s Food Stores, 379

 F.2d at 1354.

        The parties submitted their proposed settlement agreement for in camera review, but they

 have not filed it as part of the public docket. The parties did not provide a reason as to why the

 proposed settlement agreement should not be filed on the docket, and “[u]nder the common law

 right to access, a presumption of public access attaches to any ‘judicial document,’ defined as a

 document ‘relevant to the performance of the judicial function and useful in the judicial process.’’

 Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 337 (S.D.N.Y. 2012) (quoting Lugosch v.

 Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006)). “An agreement settling a FLSA

 claim that is submitted for court approval is indisputably . . a ‘judicial document’ subject to the

 presumption of access.” Id.

        The mere fact “that the settlement agreement contains a confidentiality provision is an

 insufficient interest to overcome the presumption that an approved FLSA settlement agreement is

 a judicial record, open to the public.” Scott v. Memory Co., LLC, No. 3:09 CV 290–SRW, 2010

 WL 4683621, at *2 (M.D. Ala. Nov. 10, 2010) (quoting Prater v. Commerce Equities Mgmt. Co.,

 Inc., No. H–07–2349, 2008 WL 5140045, at *10 (S.D. Tex. Dec. 8, 2008)) (internal quotation

 marks omitted). “Nor does the fear of copycat lawsuits or embarrassing inquiries suffice to defeat

 the presumption [of public access].” Wolinsky, 900 F.Supp. 2d at 338–39. Accordingly, this Court

 is unwilling to approve a settlement or dismissal of FLSA claims when the terms of the proposed

 settlement are not available to the public. This is consistent with the approach of other courts in



                                                  2
Case 2:16-cv-02700-MSN-jay Document 102 Filed 12/02/19 Page 3 of 3                   PageID 1183




 this district. See Steele v. Staffmark Investments, LLC, 172 F. Supp. 3d 1024 (W.D. Tenn. 2016);

 Nutting v. Unilever Mfg. (U.S.) Inc., No. 2:14-cv-02239-JPM-tmp, 2014 WL 2959481 (W.D. Tenn.

 June 13, 2014).

         For the reasons set forth above, the parties’ Joint Motion is DENIED without prejudice.

 Within 30 days of the date of this Order, the parties may either (1) resubmit their motion for

 settlement approval with a copy of the proposed settlement agreement on the public docket, or (2)

 file a rescission of their notice of settlement and proceed to trial.

         IT IS SO ORDERED, this 2nd day of December, 2019.




                                                         s/ Mark S. Norris
                                                         MARK S. NORRIS
                                                         UNITED STATES DISTRICT JUDGE




                                                    3
